DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 16-20 and 23 are under examination with claims 7-13 withdrawn as drawn to a non-elected invention(s).
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “the already stretched plastic layer" should read "the already stretched printed plastic layer".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 16-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946) in view of Watts, Jr. et al. (US 2003/0072919), hereinafter Watts. 
Regarding claims 1, 16, and 23, Comerio discloses a method of producing a long decorative laminate (abstract) comprising steps of:
(a) feeding a layered raw material [“LM” which comprises the (F) film (PVC) (“plastic”) and (S) substrate together as two layers, par. 0068, 0089] (Fig. 3)  by a “feeding device” where any of the rollers (101-106 or coupling rollers) shown before the engraved roller can read on the claimed “feeding device” into an embossing section (200) (Fig. 3; par. 0091) comprising a single pair of rollers as in claim 23; or two rollers (engraved roller 201 and counter-cylinder 202) (par. 0070)[additionally, par. 0046 notes that the same structure can perform both the embossing and coupling], where the film (F) is preprinted with a decoration having continuous unit patterns defined by pitch “A” (par. 0051, 0068; Fig. 5); 
(b) a rolling step where the material is rolled and embossed with an embossing roller (at section 200) (par. 0070, 0091; Fig. 3), and wherein the feeding step feeds a film (F) and substrate (S) and forms a laminate (LM) into the embossing station such that the film (F) is pressed into the substrate (S) by the embossing roller (301) (Fig. 3), which would inherently have the repeating pattern on the cylinder, in order to form the corresponding patterns as claimed (par. 0068), the substrate can be produced from “recovered material” ;
and additionally, Comerio discloses that there is a (d) stretching step (par. 0092) which uses a series of readers (401, 402, 403) (uses distance as in claim 16) (par. 0085-0086) used for (c) detecting a position of the overall elongation (par. 0083-0084 and 0086; Figs. 1 and 3) by sensing the location of a reference mark on both the film and a roller as in par. 0086 (to adjust in accordance with par. 0050) and correcting the error present by stretching or changing the feeding speed (“adjusting a feeding tension” as in the claim) in order to synchronize the printed matter and embossing (par. 0049-0050, 0052-0053; 0088) so that they are “in register” (par. 0045, 0053) with one another as claimed before rolling (par. 0056) or “back in synchrony” which would be “realized during the rolling” inherently as it is placed in-register, immediately prior to the subsequent rolling (par. 0049, 0053-0054).  Comerio discusses (par. 0091) that the controlled elongation of the film occurs prior to the coupling (upstream of station 300) in Fig. 3 such that the order of steps is arranged as in the claim. 
As shown in Fig. 3, there is a sensor provided at the engraving cylinder and after stretching, and the reference specifically mentions “pre-registering” (par. 0086) demonstrating that the order of steps here is the same as in the claimed invention with the registering of the embossing on the plastic layer and the pattern on the plastic layer is realized during the rolling (par. 0092-0093). The reader (402) is clearly before the embossing roller and there is also a second reader (403) present at the embossing roller (201) (Fig. 3) such that the detecting occurs with respect to an already stretched film.  
With respect to the “transparent” color of the layer as is recited in the claim, it has been held that changes in color where there is an expected advantage supports a case of prima facie obviousness. Comerio further discusses how the disclosure can be used to produce a “faux wood” type panel (Fig. 5 shows pattern), and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify that the substrate/embossed layer is transparent, such that the printed pattern is properly visible to the naked eye. 
Additionally or alternatively, as Comerio discusses above that the process requires a step to correct for errors by detecting a reference mark on the layers such that the film is pressed in register with the pattern, and discusses the mark reader (402) (par. 0092), which is used to detect the position of the reference marks on a printed decoration (par. 0092). Thus, one of ordinary skill in the art would have had a motivation to have made the film transparent, such that ordinary optical sensors could be used to detect this mark. Therefore, in order to use optical sensors in accordance with the process as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have specified that the top plastic layer is transparent as is claimed.  
Comerio does not explicitly disclose that the detecting of the pattern is conducted on an “already stretched” plastic layer specifically “prior to coupling” the (stretched) printed plastic layer and the transparent plastic layer as now required in the claims.
However, Watts discloses a similar method to that of Comerio above in that Watts also presses a film material with an embossing roller as to place a pattern into the film material (Watts, par. 0056; Fig. 6 showing scanners 76, 78) and places a scanner or sensor both prior to entering a set of oppositely rolling rollers and after the set of rollers as to check the image before/after pressing (Watts, par. 0056) and also before coupling two layers together at a nip point which is similar as in Comerio, Fig. 3 above, demonstrating that such a technique was known in the art for the production of a similar type of product. One of ordinary skill in the art would have recognized that this would have been an appropriate location for a further sensor as in Comerio, par. 0084 above. Accordingly, one of ordinary skill in the art would have found it obvious to have additionally placed an additional sensor in Comerio, Fig. 3 prior to the material entering the rollers and coupled together as shown by Watts at Fig. 6 (scanner 76, par. 0056), as is required in the claims.
Regarding claims 2 and 4, Comerio/Watts further discloses that the error correction occurs by detecting a position of an embossing impression (G) [corresponds with detected corresponding part (711)] [Comerio, Fig. 2-3; par. 0086 using reader (403)]; and a mark (M) printed on the film [corresponds to preset part (31)], calculating a longitudinal error deviation (Comerio, par. 0075, 0088, 0093 describes doing so by using the distances as in claim 2) and adjusting the stretching levels/velocity of feed from this information. 
Regarding claims 3 and 17, Comerio/Watts further discloses heating to a temperature of about 150 C (Comerio, par. 0049) in accordance with stretching the film material as claimed. 
Additionally or alternatively, Comerio further discloses that it is appropriate to heat the material to a temperature suitable for coupling the material with a substrate (Comerio, par. 0079), demonstrating that this heating temperature is result-effective upon the ability of the thermoplastic material disclosed to bond with the substrate (Comerio, par. 0079). It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Therefore, in order to produce a properly bonded layered structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to have further specified that the materials are heated as claimed for the rolling step.  
Regarding claim 5, Comerio/Watts does not explicitly disclose a lateral deviation adjustment, but does discuss that the sensors also can be used to find a lateral error (Eτ) (Comerio, par. 0088) which is corrected by an undescribed “transversal centering group” that is also described as known in the art. Comerio also discusses avoiding an arrangement that causes the width to decrease (Comerio, par. 0049, 0080). Therefore, in order to prevent the width from decreasing (due to the stretching of the material) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to have further specified that there is a lateral error that is also corrected such that the pattern is embossed in register with the printed pattern as claimed. 
Regarding claim 18, ComerioWatts discloses the subject matter of claim 16, and further discloses the adjusting of mechanical tensioning (Comerio, ref. claim 1 states horizontal, but not vertical deformation of the film).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946) in view of Watts (US 2003/0072919) as applied to claim 1 above, and further in view of Lensing et al. (US 2018/0117830), hereinafter Lensing.
Regarding claim 6, Comerio/Watts does not explicitly disclose that there is a second plastic layer (plastic base layer) included in the now three-layered structure that is rolled as claimed. However, Lensing discloses a similar continuous in-register embossing process (Lensing, abstract) which comprises a multi-layered structure that is joined together and embossed as in Comerio (using embossing roller (7) shown as dashed line in Lensing, Fig. 4). 
Comerio/Watts discloses a “base” process of forming a layered structure of an embossing in register with a printed pattern. Lensing discloses an “improvement” to the process that has been improved in the same way as the claimed invention in that Lensing includes multiple layers (1, 2) (Lensing, Fig. 4) which are joined together at nip point (6) between rollers (5, 7) (Fig. 4), demonstrating that multi-layered structures can be produced in a similar manner as in Comerio and the products obtained would be substantially similar but for the inclusion of more layers of material in the product. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have further specified that more than one plastic layer is supplied by the feeding step into the rollers as claimed in order to produce a multi-layered structure for the material product.  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946) in view of Watts (US 2003/0072919) as applied to claims 1 and 16 above, and further in view of Chen (US 2008/0210366).
Regarding claims 19-20, Comerio/Watts discloses the subject matter or claims 1 and 16 as discussed above, but does not explicitly disclose the unwinding of the plastic layer from a roll mounted on a feeding axle and a tension controller that adjusts the feeding tension as is claimed.
However, Chen, as part of a similar step of unrolling of a polymer material (51) from a roll (31) having a feeding axle (center of roll) (Chen, Figs. 1-2, par. 0024; compare with Applicant’s Fig. 6 at elements 41, 42), which rotates in order to dispense the film of polymer material (and holds tension in order to stop dispensing). Comerio/Watts discloses a “base” process involving a step where a film is provided. Chen discloses an “improvement” to the “base” process above that has been improved in the same way as the claimed invention in that it further specifies how the film is provided to a system using a roll having a similar structure as in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the improvement from Chen into the process of Comerio/Watts above, and accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the unwinding of a film from a roller as to supply it to the system for the process of Comerio/Watts above, as is claimed.  
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742